DETAILED ACTION
Response to Amendment
This action is responsive to the amendment filed on 12/22/2020.  Claims 1-20 are pending and have been examined.  Claims 1-20 are pending.  Claims 1, 11 and 16 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 

4.	In regards to claim 1, the limitation “and setting a condition code to indicate the overflow condition, wherein the condition code is set based on performing the interrupt processing or based on bypassing the interrupt processing” fails to comply with the written description requirement because the original disclosure does not properly describe setting condition code based on performing or bypassing interrupt processing in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Specifically, while original paragraphs [0016 and 0035], appear to teach setting a condition code based on a result of executing an instruction resulting in an overflow condition, the original disclosure does not appear to provide support for setting the condition code based on interrupt processing.  Rather, the above paragraphs and Fig. 3 of the disclosure illustrate that the condition code (element 318) is set based on the overflow condition (ovf) occurring. Therefore, the disclosure provides support for setting a condition code to indicate an overflow condition based on execution results of an instruction, regardless of interrupt processing (i.e. interrupt processing appears to have no effect on setting of the condition code (element 318)).
	If the applicant believes the specification does support the above claim limitations, the examiner request the applicant indicate in the next response the relevant portions of the applicant’s disclosure which provide support for the above limitations.


	Claims 2-10, 12-15 and 17-20 are dependent upon one of the claims above and therefore are similarly rejected for including the deficiencies of one of the claims above.

Response to Arguments
5.	Applicant’s arguments, see pages 8-9, filed on 12/22/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 112(a).
	
6.  The examiner notes that the newly added limitations of independent claims 1, 11 and 16 would be allowable subject matter if the applicant can demonstrate that the specification provides adequate support for the newly added limitations.  However, the examiner believes that the disclosure lacks support, and that merely removing the newly added limitations would result in the previous 103 rejections being made again, and therefore suggest the applicant amend the claims as described below in section 7.

7.	The examiner suggest the applicant clearly claim aspects of Fig. 3, as indicated in paragraphs [0035-0036] of the applicant’s disclosure.  For example, the independent claims thus far appear to broadly claim element 320 of Fig. 3, and focus on a scenario in which the overflow condition has occurred.  The claims should be amended to demonstrate that interrupt processing (or alternatively bypassing) is based at least on the result of the logical operation and the overflow indicator indicating that the overflow .

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P.C/Examiner, Art Unit 2183                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183